1
1 || BRISA C. RAMIREZ (SBN 261480)
STAFF ATTORNEY FOR
DAVID BURCHARD, CHAPTER 13 TRUSTEE
P.O, BOX 8059
FOSTER CITY, CA 94404
Tel: (6303 345 — 7801
Fax: |(650) 345 - 1514
‘Email: /BrisaR@burchardtrustee.com

19
11
12
13
14
15
16
17
18
19
20
21
22

‘23

ef

25

26

27

28

OPHELIA ALVAREZ

ara
rs

 

 

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

Case No.: 19-30319 DM

Chapter 13
)
)

Debtor,

ULATION REGARDING DEBTOR’S MOTION TO RECONSIDER DISMISSAL
amt EE IN LO RECONSIDER DISMISSAL

OF CASE
On June 6, 2019, David Burchard, Chapter 13 Trustee, filed a Motion to Dismiss Case

Prior to Confirmation and set it for hearing on July 17, 2019. The Trustee’s motion was

filed for unreasonably delay that is prejudicial to creditors and for Debtor’s failure to

make timely payments to the Trustee, The Trustee’s Attachment “A” to the motion

enumerated 18 items that were outstanding at the time the motion was filed. (Docket no.

23 and 24).

At the hearing on July 17, 2019, the hearing on the Trustee’s motion was continued to

August 21, 2019.

At the hearing on August 21, 2019, the, Trustee’s' motion was granted and the case was

dismissed,

On August 21, 2019, the following issues from the Trustee’s Motion were still pending:
a. .Payments. As of August 21, 2019, the Trustee had received a total of $8, 100;

however, $10,800 was due to be current through July 2019, and an additional

si

 

Case: 19-30319 Doc#42 Filed: 09/06/19 Entered: 09/06/19 11:03:02 Pagel

 
10

‘11

12.

13

14

15

16

17

18

19

20

 

 

Ase: 19

 

$2,700 was due for August 2019 as of August 20, 2019. The total
delinquency through August 2019 is $5,400.00.

. Item 7: Section 7 of the debtor’s plan reflects the debtor is opting out of the

Section 3.07 conduit provisions for creditor, Select Portfolio Servicing. The
Trustee requested the debtor file a declaration regarding post-petition
mortgage payments paid directly to said creditor no later than 5 days prior to
the initial and continued Section 341 Meeting(s) of Creditors. The debtor has
failed to file the requested declaration(s).
i. Debtor’s case was.filed on March 25, 2019; therefore, Debtor should
have filed a declaration for payments for the following months: April
2019, May 2019, June 2019, July 2019, and August 2019. As of
August 21, 2019, Debtor has filed a declaration with proof of payment
for only May 2019 and June 2019. As such, a declaration that provides
proof of payment for April 2019, July 2019, and August 2019 is still
pending.

. Item 10: The debtor’s plan reflects a claim in Section 3.08, Class 2(By2(C);

however, debtor has not obtained an order via motion or adversary proceeding
valuing the collateral. Trustee requested the valuation of collateral be resolved
prior to confirmation. The debtor has failed to obtain an order valuing the
collateral. .
i. As of August 21, 2019, Debtor had not'filed the motion nor had she
amended her plan to provide for alternate treatment for this creditor.

As such, this is still pending.

. Item 14: Schedule D lists Grace Pangilinan, the Internal Revenue Service,

and Select Portfolio Servicing as secured creditors, however a description of
the collateral securing the loans is not provided. Trustee requested an
amended Schedule D which includes a description of the collateral. The

debtor has failed‘to file an amended Schedule D.

ox

-30319 Doc# 42 Filed: 09/06/19 Entered: 09/06/19 11:03:02 Page 2

 

lof 4

 
 

 

 

 

1 i. As of August 21,2019, Debtor had not filed amended schedules. As
2 such, this item is still pending.
3 e. Additionally, counsel for the Trustee believed item 15 was also pending:
4 Schedules D and E/F list creditors that were.not listed in the Creditor Matrix
S (Grace Pangilinan and John Paul, as Trustee); as such, it appears that not all
6 creditor's received proper notice of the Chapter 13 proceeding. Trustee
7 requested an amended Creditor Matrix and verification that all creditors have
8 been properly noticed. The debtor has failed to file the requested
9 documentation.
10 i, On August 16,2019, Trustee’s counsel (Brisa C. Ramirez) advised
11: Debtor’s attorney (Jason Honaker) this issue was stili pending. After
12 the hearing on August 21, 2019, Mr. Honaker contacted Ms. Ramirez,
13 as he believed this item had been addressed prior to the hearing. After
14 discussion with Mr. Honaker, it appears that item 15 was resolved via
15 document number 34, filed on August 16, 2019.
16 4. Additionally, also pending in the case was an objection filed by secured creditor,
1? Déutsche Bank National Trust Company, as Trustee, in trust for registered
18 Holders of Long Beach Mortgage Loan Trust 2003-4, Asset-Backed
19 Certificates, Series 2003-4, and the Trustee’s request for a shorter sale. period
20 (rather than the 18 months proposed in the amended plan filed on July 16,
21 2019).
22 i, On August 16, 2019, Mr. Honaker sent Ms. Ramirez an email witha
23 proposed sale date of February 2020, This offer was conveyed to the
24 Trustee, and he was aware of it at the time of the hearing on August
25 21, 2019. However, as there were other issues left (such as plan
26 payments and Debtor’s lack of declaration regarding direct payments
27 |] to the lender) this was not a topic of discussion.
28
Kt
3
Calle: 19130319 Doc#42 Filed: 09/06/19 Entered: 09/06/19 11:03:02 Page 3 of 4

 

 
10

‘11

12.

13
14
15
16
17
1g
19
20
21

22

23.

24

25

26

‘27

28

 

In

l

 

 

light of the aforementioned circumstances, DAVID BURCHARD, Chapter 13 Trustee,

through counsel, and Debtor, OPHELIA ALVAREZ, through counsel, hereby enter into this

stipulation regarding the reinstatement of the case with the following deadlines:

The Trustee will set a new 341 Meeting of Creditors. Debtor and her attorney will
appear at the 34], with appropriate identification and verification of social security
number, and, no later than 5 days prior to the 341, Debtor will file a declaration
(with the appropriate verification attached) regarding the payments made directly to
her lender for all payments due from the date of the filing of the bankruptcy through
present.
No later than September 25, 2019, Debtor will file and serve an amended plan which
incorporates a sale of the property by February 2020. If the amended plan provides
for the reduction in value of any claim, Debtor will also have filed the appropriate
motion(s) by the same date.
No Jater than September 25, 2019 Debtor will be current with her plan payments
(through September 2019) under the most recently filed plan.

No later than September 25, 2019 Debtor shal! obtain a filed withdrawal of the
objection to confirmation by Deutsche Bank or, if the withdrawal is not obtained, will

set the:matter for hearing on the Court’s October 17, 2019 calendar.

. If Debtor fails to comply with any of the above, the case may be dismissed upen the

filing of a declaration by the Trustee.

v

a] (4 pated; MoMA

 

 

 

 

se: ib-20819 Doc# 42 Filed: 09/06/19 Entered: 09/06/19 11:03:02 Page 4

)) +t
Brisa C} Ramirez. ason Hionaker

Staff Attorney for David Burchard, Attomey for Debtor
Chaptey 13 Trustee

XX

 

of 4
